Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1.         Claims 1-8 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a laser desorption/ionization method comprising: 
a first process of preparing a sample support body that includes a substrate in which a plurality of through-holes open in first and second surfaces facing each other are formed and a conductive layer that is at least provided on the first surface;
a second process of mounting a frozen sample on a mounting surface of a mount under a sub-freezing atmosphere, and fixing the sample support body to the mount in a state in which the second surface is in contact with the frozen sample;
a third process of thawing the sample in a state in which the sample is disposed between the mount and the sample support body, and moving components of the thawed sample toward the first surface via the plurality of through-holes due to a capillary phenomenon; and
a fourth process of irradiating the first surface with a laser beam while applying a voltage to the conductive layer in the state in which the sample is disposed between the mount and the sample support body, and ionizing the components that have moved toward the first surface.
 
             Regarding claim 6, the prior art search failed to disclose a laser desorption/ionization method comprising: 
a substrate which has conductivity and in which a plurality of through-holes that open in first and second surfaces facing each other are formed;
a second process of mounting a frozen sample on a mounting surface of a mount under a sub-freezing atmosphere, and fixing the sample support body to the mount in a state in which the second surface is in contact with the frozen sample;
a third process of thawing the sample in a state in which the sample is disposed between the mount and the sample support body, and moving components of the thawed sample toward the first surface via the plurality of through-holes due to a capillary phenomenon; and
a fourth process of irradiating the first surface with a laser beam while applying a voltage to the substrate in the state in which the sample is disposed between the mount and the sample support body, and ionizing the components that have moved toward the first surface.


3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): a first process of preparing a sample support body that includes a substrate in which a plurality of through-holes open in first and second surfaces facing each other are formed and a conductive layer that is at least provided on the first surface;
a second process of mounting a frozen sample on a mounting surface of a mount under a sub-freezing atmosphere, and fixing the sample support body to the mount in a state in which the second surface is in contact with the frozen sample;
a third process of thawing the sample in a state in which the sample is disposed between the mount and the sample support body, and moving components of the thawed sample toward the first surface via the plurality of through-holes due to a capillary phenomenon; and
irradiating the first surface with a laser beam while applying a voltage to the conductive layer in the state in which the sample is disposed between the mount and the sample support body, and ionizing the components that have moved toward the first surface.

4.      The prior art search did not disclose or make obvious claim 6, with the elements of (emphasis added): a first process of preparing a sample support body that includes a substrate which has conductivity and in which a plurality of through-holes that open in first and second surfaces facing each other are formed;
a second process of mounting a frozen sample on a mounting surface of a mount under a sub-freezing atmosphere, and fixing the sample support body to the mount in a state in which the second surface is in contact with the frozen sample;
a third process of thawing the sample in a state in which the sample is disposed between the mount and the sample support body, and moving components of the thawed sample toward the first surface via the plurality of through-holes due to a capillary phenomenon; and
a fourth process of irradiating the first surface with a laser beam while applying a voltage to the substrate in the state in which the sample is disposed between the mount and the sample support body, and ionizing the components that have moved toward the first surface.

5.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881